Citation Nr: 0013086	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for diabetes mellitus 
with mild sensory neuropathy of the feet, currently evaluated 
as 60 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from January 1968 to 
June 1970.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1996 decision of the RO, which assigned 
an increased rating of 60 percent for diabetes mellitus with 
mild sensory neuropathy of the feet, effective on August 18, 
1995, and denied entitlement to a TDIU.  The Board also 
received this case on appeal from a May 1998 decision of the 
RO, which denied the claim of entitlement to service 
connection for PTSD.

In October 1998, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  Both before and after June 6, 1996, the veteran's 
diabetes mellitus was not manifested by pronounced, 
uncontrolled disease with repeated episodes of ketoacidosis 
or progressive loss of weight and strength.

3.  After June 6, 1996, the veteran's diabetes mellitus was 
not manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider.

4.  Neither the old rating criteria, pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1995), nor the new rating 
criteria, pursuant to 38 C.F.R. §  4.119, Diagnostic Code 
7913 (1999), provide for a higher evaluation for diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a rating in excess of 60 percent for 
diabetes mellitus, since August 18, 1995, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the service medical records reveals no complaints 
or findings pertaining to PTSD.  These records do reveal a 
diagnosis of an anxiety reaction in October 1969, and a 
diagnosis of diabetes mellitus in December 1969.

The veteran served in Vietnam in 1968 and 1969.  His military 
occupational specialty was motor vehicle operator.  His DD 
Form 214 does not reveal any award for combat service or 
valor.  The DD Form 214 does reveal that the veteran was 
awarded the Vietnam Service and Campaign Medals.

The Vietnam Service Medal was awarded to all members of the 
Armed Forces of the United States serving in Vietnam and 
contiguous waters or airspace thereover, after 3 July 1965 
through 28 March 1973.  Members of the Armed Forces of the 
United States in Thailand, Laos, or Cambodia, or the airspace 
thereover, during the same period and serving in direct 
support of operations in Vietnam were also eligible for this 
award.  To be eligible for award of the medal, an individual 
needed to have been (1) attached to or regularly serve for 
one or more days with an organization participating in or 
directly supporting military operations; (2) attached to or 
regularly serve for one or more days aboard a naval vessel 
directly supporting military operations; (3) actually 
participated as a crewmember in one or more aerial flights 
into airspace above Vietnam and contiguous waters directly 
supporting military operations; (4) served on temporary duty 
for 30 consecutive days or 60 nonconsecutive days in Vietnam 
or contiguous areas, except that the time limit may be waived 
for personnel participating in actual combat operations.  
SECNAVINST 1650.1

The Vietnam Campaign Medal was awarded to personnel who met 
one of the following requirements: (a) Served in the Republic 
of Vietnam for six months during the period of 1 March 1961 
and 28 March 1973; (b) Served outside the geographical limits 
of the Republic of Vietnam and contributed direct combat 
support to the Republic of Vietnam and Armed Forces for six 
months.  Such individuals must have met the criteria 
established for the Armed Forces Expeditionary Medal (for 
Vietnam) or the Vietnam Service Medal, to qualify for the 
Republic of Vietnam Campaign Medal; (c) Six months service 
was not required for individuals who were wounded by hostile 
forces; killed in action or otherwise in line of duty; or 
captured by hostile forces.  Id.

Service connection for diabetes mellitus was granted in an 
August 1972 rating decision, and a 20 percent evaluation was 
awarded.  A 40 percent evaluation was assigned in an April 
1984 rating decision, and the current 60 percent rating was 
assigned in a January 1996 rating decision.

VA medical records reflect treatment beginning in January 
1972, for a psychiatric disorder.  The veteran's affect was 
inappropriate, he was delusional and he described occasional 
auditory hallucinations.  He was diagnosed with paranoid type 
schizophrenia.

The veteran was periodically seen by VA health care providers 
for psychiatric care between October 1973 and July 1989.  The 
records of this care do not reveal a diagnosis of PTSD.

VA outpatient treatment records from March 1994 to January 
1996, do not reveal episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.

At a VA examination in September 1995, the veteran was 
reported to have had several jobs since service and to have 
apparently lost his job as a welfare caseworker in January 
1993.  The veteran indicated that someone had suspected him 
of some "abnormality" but that he was, in fact, 
"innocent."  Regarding his diabetes he reported that having 
nocturia approximately once a night.  Polyuria and blurred 
vision were denied.  The veteran was reported to take insulin 
every morning and evening.  He was concerned because he had 
been "losing weight," approximately 16 pounds, over the 
past one to two years.  He reported having a low blood sugar 
reaction described as fear, panic and sweating that occurred 
approximately once per month, and he took orange juice or 
chocolate to relieve this.  

Funduscopic examination revealed some possible early 
background diabetic retinopathy, but there was no evidence of 
neovascularization.  The extremities showed no clubbing, 
cyanosis or edema.  Neurological examination was remarkable 
in that he had reflexes to be relatively normal at 1 to 2+ 
and symmetric, but he had decreased sensation to his lower 
feet and could not feel position sense.  Regarding his 
personality and mental status, he was reported to have great 
difficulty in answering questions without becoming somewhat 
loose in his associations and tangential.  The veteran was 
diagnosed with Type I diabetes with glucose of over 300 and 
slightly tachycardic on examination, suggesting 
hyperglycemia.  The examiner reported that, judging from the 
frequency of the veteran's glucose checks, which was only 
once per week, he probably had poor glycemic control, 
although he appeared to have few complications, other than 
some mild sensory neuropathy.  The examiner also reported 
that the veteran's most limiting problem in terms of 
employability was probably his ability to concentrate and 
difficulty with possible psychiatric diagnosis, which may 
have been either mania or schizophrenia.

In February 1996, the veteran was hospitalized for two days 
at the Ohio State University Hospital.  He was diagnosed the 
veteran with diabetic ketoacidosis, Type I diabetes mellitus, 
hyperkalemia, renal insufficiency/diabetic nephropathy, and 
paranoid schizophrenia.  His prior medical history included a 
notation of post traumatic stress versus paranoid 
schizophrenia.

In June 1996, a VA outpatient treatment record reported that 
the veteran was treated for diabetes mellitus.  He was 
reported to weigh 167 pounds.  His weight in January 1997 was 
168 pounds.

In March 1997, a VA outpatient treatment record revealed 
diagnoses of cellulitis with multiple abscesses, insulin 
dependent diabetes mellitus, and paranoid schizophrenia.

In March 1997, a private medical record from Ohio State 
University Medical Center reported that the veteran denied a 
history of diagnosis for a kidney disorder, heart disorder or 
hypertension.  The veteran was assessed with insulin 
dependent insulin dependent diabetes mellitus with 
hyperglycemia and cellulitis.

Received in November 1998 were VA outpatient treatment 
records, reflecting treatment from April 1997 to October 
1998.  In April 1998, the veteran was assessed with insulin 
dependent diabetes mellitus for 25 years without ocular 
retinopathy, and blood sugar not controlled; right eye 
presbyopia; and ocular health clear and quiet in both eyes.  
In August 1998, the veteran was reported to be neurologically 
normal.

At a VA psychiatric examination in December 1998, the veteran 
reported that when he first returned from Vietnam he had 
severe nightmares including nightmares of actual death from a 
rocket attack.  At the examination, however, nightmares and 
flashbacks were reportedly under control.  The veteran denied 
hallucinations and no delusions were expressed.  He was 
reported to have the ability to maintain his personal hygiene 
and other basic activities of daily living.  The veteran 
reported that he was not feeling depressed.  He was diagnosed 
on Axis I with "none" and on Axis IV with "the veteran did 
not report any problems in his psychosocial and environmental 
situation."  His Global Assessment of Functioning score was 
reported to measure 90, and he was reported to have good 
functioning in all areas and to be socially effective.  He 
was reported not to present any traumatic events or stressors 
during the examination.

At a VA examination for diabetes mellitus in December 1998, 
the veteran was reported to have been a known diabetic for 
over 28 years.  He was reported to be on insulin and to weigh 
173 pounds.  The veteran indicated that his weight had 
remained relatively stable and that the most he had weighed 
in his life was 180 pounds.  He was reported to typically be 
on 20 units of NPH insulin and 8 units of regular insulin in 
the morning; 20 units of NPH insulin and 8 units of regular 
insulin before lunch; and 20 units of NPH insulin and 10 
units of regular insulin in the evening.  The veteran was 
reported to use a sliding scale, so these doses would vary 
somewhat at times but were most frequently the reported 
doses.  

The veteran was reported to get a faint feeling and a feeling 
of slowing down every two to three days, which the veteran 
indicated was a hypoglycemic episode for him.  He was 
reported to be able to drink something quickly to feel 
better.  He was reported to have had an episode of 
ketoacidosis in February 1996 and to have been hospitalized 
for one week.  He was reported to have been seen by a 
physician for diabetes on an average of once every two months 
in recent years.  He was reported to deny any known history 
of heart disease, kidney disease or hypertension.  He was 
reported being seen for diabetes once every 12 months, to 
have a two year history of numbness in the tips of his toes, 
bilaterally.  He was reported to deny sexual dysfunction, 
genitourinary dysfunction or anal pruritus.  He was reported 
to have had problems with frequent urination and loss of 
weight at times when his glucose had been in poor control 
over the years, but had not been experiencing those problems 
in recent times.  His weight was reported to have once 
dropped to 154 years before.

Physical examination revealed a non-fasting blood sugar level 
of 205.  His urine, BUN and creatinine were normal.  The 
veteran's blood sugar checks at home were reported to most 
frequently run within the 200 range and to appear somewhat 
better than many higher readings that had previously been 
recorded in the past year.  The abdomen was negative, except 
for some indurated and ecchymotic skin areas around his naval 
from his insulin injections.  Motor strength in the upper and 
lower extremities was reported to be normal and upper 
extremity and knee reflexes were 1+, bilaterally.  The 
examiner reported that he was unable to obtain ankle 
reflexes.  Sensory examination to pinprick and soft touch was 
reported to appear grossly normal in the lower extremities, 
bilaterally, and there were some superficial venules around 
both ankles, left greater than right.  The veteran was 
diagnosed with longstanding Type I diabetes mellitus.

On a VA Social Work Service History and Assessment, the 
veteran was reported to have five years of post high school 
education.  The veteran indicated that he had worked as a 
welfare caseworker for 10 years, from 1983 to 1993.  In 1993, 
he reported that he quit work due to feeling pressure that he 
would be fired.  He indicated that he later rescinded his 
resignation, hired an attorney and got the union involved.  
He reported that they were currently at the bargaining table.  
The veteran was reported to have worked as a security guard 
from 1994 to 1995 and then to have utilized temporary 
agencies.  He was reported to have worked full time for the 
Columbus Fair Auto Auction for the past few years and to 
currently work for them as a car driver.  The veteran 
reported that he was also self-employed in the area of 
government patents for the auto industry.  He was reported to 
have previously been involved with several service 
organizations and to spend time examining blue prints of 
steel mills to identify potential lawsuits.  The veteran was 
reported to exhibit symptomatology of tangential thinking and 
derailed speech.  He was reported to disagree with a 
diagnosis of schizophrenia that he had previously been given 
because he felt that he suffered from PTSD.  When he was 
pressed for symptoms of PTSD, the veteran expressed that he 
continued to hear rockets overhead and that he had had near 
death experiences from having to protect villages.  He was 
reported to explain that he wanted a diagnosis of PTSD 
because it did not put any blame on him and represented the 
difficulty that he had had in service, rather than difficulty 
from doing drugs or something else that he had done.  He 
indicated that he had never pursued treatment nor had he been 
on psychotropic medication.  The examiner reported that she 
questioned the accuracy of the veteran's answers on 
examination.  The impression was that he seemed to experience 
thought distortions, as evidenced by the veteran's "off base 
answers."  The examiner reported that the veteran may be 
experiencing symptoms of PTSD, schizophrenia or bipolar 
disorder.  The examiner reported that, although the veteran 
presented that he was successful living on his own and was 
adjusted, she was unable to fully assess the veteran's 
adjustment due to his symptomatology.

At a VA eye examination in January 1999, the veteran was 
reported to have no complaints in regard to his vision, 
except for intermittent blurred vision on occasion.  His 
posterior segment examination was reported to reveal healthy 
optic nerves, and there was no hemorrhaging, edema, exudates 
or neovascularization in either eye.  His visual field test 
was reported to be within normal limits in both eyes.  The 
impression was insulin-dependent diabetes mellitus for 29 
years without retinopathy in either eye; refractive error 
with presbyopia in both eyes; and complaints of fluctuating 
vision, secondary to diabetes.

In March 1999, the veteran as hospitalized for hypoglycemia 
after failing to eat breakfast following a morning insulin 
dose.  The veteran was discharged from the hospital on the 
day of admission.

During a hearing before the undersigned Member in April 2000, 
the veteran reported that none of the doctors that he had 
been treated by had indicated that he had PTSD, but they had 
hinted at other disorders.  He reported that his occupational 
specialty in service was as a truck driver.  He reported that 
he had gone out on search and destroy missions in service, 
but had never actually engaged with the enemy.  He indicated 
that there had no casualties in his field division and that 
he did not recall any names of Marines who had been wounded 
in Vietnam.  He reported that he could not work the first or 
second shifts due to his diabetes, but he could work the 
third shift.  He indicated that the last time he had been in 
the hospital when he had to stay a day or two was three years 
before.  He reported that he met with a health care 
professional approximately every four to five months for his 
diabetes.  He indicated that he had had problems with weight 
loss and that he currently weighed 175 pounds.  He reported 
that he normally worked 36 to 40 hours and five days a week.  
He indicated that he was a medical supply delivery person and 
worked the third shift.

II.  Analysis

A.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
If a condition noted during service is not determined to be 
chronic, then, generally, a continuity of symptomatology 
after service is required for service connection.  Id.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  See Cohen v. Brown, 10 Vet. App. 128 (1997).

The threshold question which must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

The veteran contends, in essence, that he has PTSD due to 
service.  A review of the service medical records shows that 
they are negative for complaint, treatment or diagnosis of 
PTSD.  Moreover, while a medical history on one occasion 
noted a possible history of post traumatic stress versus 
paranoid schizophrenia, no medical evidence has ever been 
presented showing that the appellant currently has PTSD.  
Indeed, at a VA psychiatric examination in December 1998, the 
veteran was diagnosed with no Axis I psychiatric disorder, 
and on Axis IV to be without any problems in his psychosocial 
and environmental situation.  Further, the examiner noted 
that the veteran had not presented any evidence of traumatic 
events or stressors.

Similarly, in January 1999, although a VA social worker 
reported that while the veteran may have been experiencing 
symptoms of PTSD, schizophrenia or bipolar disorder, a clear 
diagnosis of PTSD was not provided.  Finally, there is no 
medical evidence which demonstrates a nexus between the 
social worker's reference to PTSD and a corroborated 
inservice stressor.

The Board acknowledges that the veteran has previously been 
diagnosed with psychiatric disorders, including paranoid type 
schizophrenia and anxiety neurosis.  The Board is also 
cognizant of the veteran's contentions in regard to his claim 
for service connection for PTSD.  However, in the absence of 
competent evidence of a current disability due to service, 
namely PTSD, a well-grounded claim of service connection has 
not been submitted.  Cohen; Brammer; Rabideau.

As a well-grounded claim for PTSD requires competent evidence 
of a current disability, usually shown by a medical 
diagnosis, as well as competent evidence of a nexus between 
an inservice stressor and the current disability, the Board 
finds that the absence of a showing of competent evidence of 
PTSD that is related to service mandates that this claim of 
service connection be denied as not well grounded.  Cohen; 
Brammer; Caluza.  Lay assertions concerning questions of 
medical diagnosis or causation cannot constitute competent 
evidence sufficient to render a claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, the 
claim is denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its above discussion sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

B.  Increased Rating for Diabetes Mellitus

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for diabetes mellitus is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. § 
5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  The basis of a 
disability rating is the ability to function under the 
ordinary conditions of daily life, including employment. 38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation is the present level of disability.  
In addition, although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The rating criteria for evaluating diabetes mellitus changed 
on June 6, 1996.  The veteran effectively filed his claim for 
an increased rating in August 1995.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, the Board must determine whether the 
amended regulation is more favorable to the veteran and apply 
the more favorable of the old and new rating criteria to his 
claim.  However, as the revised regulations in this case do 
not allow for their retroactive application prior to June 6, 
1996, the Board cannot apply the new provisions prior to that 
date.  In other words, the Board must apply the old and newly 
revised regulations to rate the disability for periods from 
and after June 6, 1996, using whichever version is more 
favorable to the appellant, and apply only the old version of 
the regulations to rate the disability for any period 
preceding June 6, 1996.  See VAOPGCPREC 3-2000 (April 10, 
2000).  The Board notes that its decisions must be based on 
consideration of all evidence and material of record, and not 
merely evidence which pre-dates or post-dates a pertinent 
change in the rating schedule.  Id.

Under the old rating criteria in effect prior to June 6, 
1996, a 60 percent evaluation was warranted for severe 
diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent evaluation was warranted for 
pronounced, uncontrolled disease, that is, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength, or severe 
complications.  Definitely established complications such as 
amputations, impairment of central visual acuity, peripheral 
neuropathy with definite sensory or motor impairment or 
definitely established arteriosclerotic focalizations will be 
separately rated under the applicable diagnostic codes.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).  

The general rating formula for diabetes mellitus under the 
new rating criteria is as follows:  For diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, a 60 percent evaluation is warranted.  For 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, a 100 percent 
evaluation is warranted.  Compensable complications of 
diabetes are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (1999).

The veteran contends, in essence, that the severity of his 
diabetes mellitus warrants an increased rating.  In the 
judgment of the Board, however, the level of disability at 
all times, and under either version of the regulation 
warrants no more than a 60 percent rating.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  In this regard, the clinical 
evidence shows that at no time during the appellate period 
was the appellant's diabetes so pronounced and uncontrolled 
that he has had repeated, clinically documented episodes of 
ketoacidosis or hypoglycemic reactions.  The appellant's 
weight remained essentially stable ranging from 167 to 173 
pounds, and severe complications have not been shown.  Hence, 
an increased evaluation under the old criteria is not in 
order.

With respect to the veteran's entitlement to an increased 
evaluation under the new criteria the clinical evidence does 
show that diabetes mellitus requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities.  There is, however, no competent evidence that 
this disorder causes ketoacidosic or hypoglycemic reactions 
requiring at least three hospitalizations per year.  Indeed, 
only two episodes have required hospitalization since 1995.  
Moreover, weekly visits to a diabetic care provider are not 
shown, and again there is no competent evidence supporting 
the conclusion that diabetes causes either a progressive loss 
of weight and strength.  Hence, an increased evaluation under 
the new regulation is denied.

The benefit sought on appeal is therefore denied.

In reaching the foregoing conclusion the Board acknowledges 
that under the new regulation a 100 percent rating considers 
complications that would be compensable if separately 
evaluated.  The Board also acknowledges that it is remanding 
this case in part to determine whether diabetic neuropathy, 
if extant, warrants a separate evaluation.  Significantly, 
however, even if the veteran now had a separately compensable 
evaluation he still would need to show evidence of 
ketoacidosic or hypoglycemic reactions requiring at least 
three hospitalizations per year.  As that is not shown the 
Board finds that entering a decision now to deny an increased 
evaluation is not premature.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


REMAND

On VA examination in September 1995, neurological examination 
was reported to be remarkable in that the veteran had 
decreased sensation to his lower feet and he could not feel 
position sense.  The veteran was diagnosed with diabetes with 
a complication of mild sensory neuropathy.

Furthermore, on VA examination in December 1998, the veteran 
was reported to have a two year history of numbness in the 
tips of his toes, bilaterally, and ankle reflexes were not 
obtainable.  The Board notes that, pursuant to both the old 
and new rating criteria for diabetes mellitus, compensable 
complications of diabetes, including peripheral neuropathy, 
are to be evaluated separately.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  However, while it is apparent that the 
veteran currently has sensory neuropathy, the Board is unable 
to determine the specific nerve group involved and, in turn, 
whether he is entitled to a separate compensable rating.

VA has a duty to assist the veteran in developing the facts 
pertinent to his claims.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist includes the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  Consequently, the veteran is entitled to 
further examination in order to determine entitlement to a 
separate compensable rating for sensory neuropathy of the 
feet.

In addition, the Board notes that if a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Because the grant of a separate compensable rating for 
sensory neuropathy of the feet may have an impact on the 
adjudication of the issue of the veteran's entitlement to 
TDIU, further development is necessary prior to consideration 
of this issue on appeal.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran 
and request that he identify the 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom he has received treatment for 
neuropathy since December 1998.  When 
the requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2. The RO should schedule the veteran 
for a VA neurological examination in 
order to determine the nature and extent 
of the sensory neuropathy of the feet as 
a residual of the service-connected 
diabetes mellitus.  The examiner must be 
provided with the claims folder for 
review in connection with his or her 
evaluation.  All necessary tests and 
studies should be conducted.  The 
examiner should specifically comment as 
to any nerve group that is affected and 
indicate whether there is complete or 
incomplete paralysis of the nerve group 
involved.  If there is incomplete 
paralysis of a nerve group, the examiner 
should specify as to whether the degree 
of incomplete paralysis is mild, 
moderate or severe.  The examination 
report should be typed.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in the examinations.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
examination reports to verify that the 
veteran's claims folder was reviewed.  
If any development is incomplete, 
including if the requested examination 
does not include all test reports, 
special studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the issues of entitlement to 
a separate compensable rating for 
neuropathy, and readjudicate the issue 
of entitlement to TDIU due to service-
connected disabilities.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

